DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/23/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception).
Regarding claims 1-7, step 1 analysis, the subject matter of claims 1-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-7 are directed to a method.

Claims 1-6 include the revised step 2A, prong two, additional elements of determining a number of items in the transport and a position of each of the items, and providing a safety notification. Determining a number of items in the transport and a position of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Providing a safety notification also represents insignificant extra-solution activity. Claims 1-6 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-6 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).
Claim 7 further includes the revised step 2A, prong two, additional elements of inhibiting the transport from starting when the transport is not started, and inactivating the transport when the transport is started and parked. These additional limitations positively recite a control function and apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to the technological environment of transport vehicles. Therefore, claim 7 is not rejected under 35 U.S.C. 101.
Claims 1, 3 and 5 do not include any step 2B additional elements. Claims 2 and 4 include the step 2B additional elements of one or more cameras. Claim 6 includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the cameras and sensors are anything other than conventional cameras and sensors. Obtaining data is a well-understood, 
Regarding claims 8-14, step 1 analysis, the subject matter of claims 8-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-14 are directed to a device.
Claims 8-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 8-14 are directed to a device for responding to a dangerous situation associated with a transport. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver noticing that a driven vehicle is in danger due to issues with the driven vehicle, a passenger in the driven vehicle, another vehicle, or road conditions. Thus, the claims recite a mental process.
Claims 8-13 include the revised step 2A, prong two, additional elements of determining a number of items in the transport and a position of each of the items, and providing a safety notification. Determining a number of items in the transport and a position of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Providing a safety notification also represents insignificant extra-solution activity. Claims 8-13 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 8-13 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).

Claims 8-13 include the step 2B additional elements of a processor and a memory. Claims 9 and 11 further include the step 2B additional element of one or more cameras. Claim 13 further includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the processor, memory, cameras or sensors are anything other than conventional processors, memory, cameras and sensors. Receiving information and providing notifications are well-understood, routine and conventional functions when claimed using a generic processor and memory. Obtaining data is a well-understood, routine and conventional function when claimed using a generic camera and sensor. Processors, memory, cameras and sensors are widely prevalent and in common use in transport vehicles. Processors, memory, cameras and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the transport vehicle industry. Therefore, claims 8-13 are rejected under 35 U.S.C. 101.
Regarding claims 15-20, step 1 analysis, the subject matter of claims 15-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-20 are directed to a device.
Claims 15-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-20 are directed to a device for responding to a dangerous situation associated with a transport. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of 
Claims 15-19 include the revised step 2A, prong two, additional elements of determining a number of items in the transport and a position of each of the items, and providing a safety notification. Determining a number of items in the transport and a position of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Providing a safety notification also represents insignificant extra-solution activity. Claims 15-19 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 15-19 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).
Claim 20 further includes the revised step 2A, prong two, additional elements of inhibiting the transport from starting when the transport is not started, and inactivating the transport when the transport is started and parked. These additional limitations positively recite a control function and apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to the technological environment of transport vehicles. Therefore, claim 20 is not rejected under 35 U.S.C. 101.
Claims 15-19 include the step 2B additional elements of a non-transitory computer readable medium and a processor. Claims 16 and 18 further include the step 2B additional element of one or more cameras. Claim 19 further includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the non-transitory computer readable medium, processor, cameras or sensors are anything other than conventional media, processors, cameras and sensors. Receiving information and providing notifications are well-understood, routine and conventional functions when claimed using a generic medium and processor. Obtaining data is a well-understood, routine and conventional function when claimed using a generic camera and sensor. 
See the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire (US-2015/0230042-A1, hereinafter McGuire).
Regarding claim 1, McGuire discloses:
determining, by a transport, a number of items in the transport (paragraphs [0040-0042]; FIG. 2, stops box-210, vehicle-230, and cell phone-252; and FIG. 8, valid code, phone or token? - 802, registered cell phone in vehicle? - 811, phone in the box? - 814, and loose registered phone detected? - 830);
determining, by the transport, a position of each of the items (paragraphs [0040-0042]); 
in response to a dangerous situation associated with the transport occurring: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); and 

Regarding claims 5 and 12, McGuire further discloses:
wherein the safety notification comprises one or more of a request for occupants of the transport to put down handheld devices, pay attention to surroundings of the transport, and a description of the dangerous situation (paragraphs [0040-0042]; FIG. 2, display-264, message-268, and arrow-269; and FIG. 8, open relay-instruct to place phone in box-818, alarm-834, and instruct to close box-842).
Regarding claims 7 and 20, McGuire further discloses:
determining the dangerous situation within a time period, and one of: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); 
determining the transport is not started (paragraph [0042] and FIG. 8, end - 810, and ignition off? - 860);
in response inhibiting the transport from starting until the dangerous situation is resolved (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310);
determining the transport is started and parked (paragraph [0042] and FIG. 8, is vehicle in park? - 852, open box-set flag - 856, and ignition off? - 860);
in response inactivating the transport (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310); and
determining the transport is started and not parked, and in response providing, by the transport, a second safety notification (paragraph [0042] and FIG. 8, is vehicle in park? - 852, ignition off? - 860, and alarm - 882).
Regarding claim 8, McGuire further discloses:
a processor (paragraph [0032]);
a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to: (paragraph [0032] and FIG. 3, processor-302, and memory-366);
determine, by a transport, a number of items in the transport (paragraphs [0040-0042]; FIG. 2, stops box-210, vehicle-230, and cell phone-252; and FIG. 8, valid code, phone or token? - 802, registered cell phone in vehicle? - 811, phone in the box? - 814, and loose registered phone detected? - 830);
determine, by the transport, a position of each of the items (paragraphs [0040-0042]); 
in response to occurrence of a dangerous situation associated with the transport (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); and 
provide, by the transport, a safety notification associated with one or more of the items (paragraphs [0040-0042]; FIG. 2, display-264, message-268, and arrow-269; and FIG. 8, open relay-instruct to place phone in box-818, alarm-834, and instruct to close box-842).
Regarding claim 14, McGuire further discloses:
wherein the processor determines the dangerous situation within a time period, and the processor configured to one of: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); 
determine the transport is not started (paragraph [0042] and FIG. 8, end - 810, and ignition off? - 860);
in response inhibit the transport from starting until the dangerous situation is resolved (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310);
determine the transport is started and parked (paragraph [0042] and FIG. 8, is vehicle in park? - 852, open box-set flag - 856, and ignition off? - 860);

determine the transport is started and not parked, and in response provide a second safety notification (paragraph [0042] and FIG. 8, is vehicle in park? - 852, ignition off? - 860, and alarm - 882).
Regarding claim 15, McGuire further discloses:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (paragraph [0032] and FIG. 3, processor-302, and memory-366);
determining, by a transport, a number of items in the transport (paragraphs [0040-0042]; FIG. 2, stops box-210, vehicle-230, and cell phone-252; and FIG. 8, valid code, phone or token? - 802, registered cell phone in vehicle? - 811, phone in the box? - 814, and loose registered phone detected? - 830);
determining, by the transport, a position of each of the items (paragraphs [0040-0042]); 
in response to a dangerous situation associated with the transport occurring: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); and 
providing, by the transport, a safety notification associated with one or more of the items (paragraphs [0040-0042]; FIG. 2, display-264, message-268, and arrow-269; and FIG. 8, open relay-instruct to place phone in box-818, alarm-834, and instruct to close box-842).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, as applied to claims 1, 8 and 15 above, and further in view of Tsuda (US-2014/0327752-A1, hereinafter Tsuda).
Regarding claims 2 and 16, McGuire does not disclose determining differences between camera images and stored images. However, Tsuda discloses a vehicle occupancy detection system, including the following features:
obtaining, by one or more cameras within the transport, camera images of an interior of the transport (paragraphs [0025-0031]; FIG. 1, vehicle-10, vehicle occupancy detection system-12, imaging system-16, controller-18, and memory-24; and FIG. 3, analyze images of passenger compartment-110, and determine number of occupants-120);
comparing the one or more camera images to stored images of an empty transport (paragraph [0032]);
determining differences between the camera images and the stored images (paragraph [0032]); and
establishing a number of differences as the number of items (paragraph [0032]).
Tsuda teaches that a controller can determine the number of occupants in a vehicle compartment by comparing images of the vehicle interior at different times (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the 
Regarding claims 4 and 18, McGuire does not disclose mapping items to locations inside a vehicle. However, Tsuda further discloses:
obtaining, by one or more cameras within the transport, camera images of an interior of the transport (paragraphs [0025-0031]; FIG. 1, vehicle-10, vehicle occupancy detection system-12, imaging system-16, controller-18, and memory-24; and FIG. 3, analyze images of passenger compartment-110, and determine number of occupants-120);
identifying the one or more items from the camera images (paragraph [0026] and FIG. 4, human occupant-40, and vehicle seat-42); and
mapping the one or more items to location data of the transport interior (paragraphs [0021] and [0026]; and FIG. 4, detector-30, human occupant-40, and vehicle seat-42).
Tsuda teaches that a vehicle occupancy detection system can determine whether a vehicle seat is occupied by a human, pet, or object (paragraph [0026]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using camera images to determine the location and type of vehicle seat occupants of Tsuda into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the cameras commonly located in vehicles to detect cell 
Regarding claim 9, McGuire does not disclose determining differences between camera images and stored images. However, Tsuda further discloses:
one or more cameras within the transport obtain camera images of an interior of the transport (paragraphs [0025-0031]; FIG. 1, vehicle-10, vehicle occupancy detection system-12, imaging system-16, controller-18, and memory-24; and FIG. 3, analyze images of passenger compartment-110, and determine number of occupants-120);
the one or more camera images are compared to stored images of an empty transport (paragraph [0032]);
differences are determined between the camera images and the stored images (paragraph [0032]); and
a number of differences are established as the number of items (paragraph [0032]).
Tsuda teaches that a controller can determine the number of occupants in a vehicle compartment by comparing images of the vehicle interior at different times (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using camera images to determine the number of occupants in a vehicle of Tsuda into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the cameras commonly located in vehicles to detect cell phones in vehicles. A person of ordinary skill would know that a cell phone in a vehicle can be located either with the cell phone’s vehicle range broadcaster (McGuire) or with a camera (Tsuda).
Regarding claim 11, McGuire does not disclose mapping items to locations inside a vehicle. However, Tsuda further discloses:
one or more cameras within the transport obtain camera images of an interior of the transport (paragraphs [0025-0031]; FIG. 1, vehicle-10, vehicle occupancy detection system-12, imaging system-16, controller-18, and memory-24; and FIG. 3, analyze images of passenger compartment-110, and determine number of occupants-120);
the one or more items from the camera images are identified (paragraph [0026] and FIG. 4, human occupant-40, and vehicle seat-42); and
the one or more items are mapped to location data of the transport interior (paragraphs [0021] and [0026]; and FIG. 4, detector-30, human occupant-40, and vehicle seat-42).
Tsuda teaches that a vehicle occupancy detection system can determine whether a vehicle seat is occupied by a human, pet, or object (paragraph [0026]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using camera images to determine the location and type of vehicle seat occupants of Tsuda into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the cameras commonly located in vehicles to detect cell phones in vehicles. A person of ordinary skill would know that a cell phone in a vehicle can be located either with the cell phone’s vehicle range broadcaster (McGuire) or with a camera (Tsuda).





Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, as applied to claims 1, 8 and 15 above, and further in view of Song et al. (US-2021/0039639-A1, hereinafter Song).
Regarding claim 3, McGuire does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song discloses a system for generating accident risk information based on accident modeling information and a second driver profile, including the following features:
wherein the dangerous situation comprises another transport operating in an unsafe manner in proximity to the transport (paragraph [0230]; FIG. 1, electronic device for vehicle-110, server-130, and surrounding vehicle-150; and FIG. 18, second corresponding vehicle-1832, and vehicle of interest-1834).
Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to avoid the distraction of a cell phone when another driver engages in dangerous driving behavior.



Regarding claim 10, McGuire does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song further discloses:
wherein the dangerous situation comprises another transport operates in an unsafe manner in proximity to the transport (paragraph [0230]; FIG. 1, electronic device for vehicle-110, server-130, and surrounding vehicle-150; and FIG. 18, second corresponding vehicle-1832, and vehicle of interest-1834).
Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to avoid the distraction of a cell phone when another driver engages in dangerous driving behavior.
Regarding claim 17, McGuire further discloses:
wherein the safety notification comprises one or more of a request for occupants of the transport to put down handheld devices, pay attention to surroundings of the transport, and a description of the dangerous situation (paragraphs [0040-0042]; FIG. 2, display-264, message-268, and arrow-269; and FIG. 8, open relay-instruct to place phone in box-818, alarm-834, and instruct to close box-842).
McGuire does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song further discloses:

Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to avoid the distraction of a cell phone when another driver engages in dangerous driving behavior.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, as applied to claims 1, 8 and 15 above, and further in view of Herman et al. (US-2020/0023811-A1, hereinafter Herman).
Regarding claims 6 and 19, McGuire does not disclose determining a weight distribution of the items. However, Herman discloses a vehicle load prediction system, including the following features:
obtaining, by one or more sensors within the transport, a current position and weight of each item in the transport (paragraphs [0070-0080]; FIG. 1, vehicle-101, vehicle computer-105, and sensors-110; and FIG. 4, monitor loading conditions - 405, and safe conditions met during loading process? - 410);
determining, by the transport, a weight distribution of the items (paragraphs [0070-0080]); and

Herman teaches that, if the weight distribution of a vehicle is unacceptable, the vehicle computer should request that the passengers change seats and/or the cargo be rearranged (paragraphs [0080-0081]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of passenger and cargo weight distribution of Herman into the system to prevent distracted driving based on the number and location of cell phones in a vehicle of McGuire. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the vehicle is operated in a safe manner. A person of ordinary skill would know that proper weight distribution is required for safe driving.
Regarding claim 13, McGuire does not disclose determining a weight distribution of the items. However, Herman further discloses:
wherein one or more sensors within the transport obtain a current position and weight of each item in the transport (paragraphs [0070-0080]; FIG. 1, vehicle-101, vehicle computer-105, and sensors-110; and FIG. 4, monitor loading conditions - 405, and safe conditions met during loading process? - 410);
wherein the transport determines a weight distribution of the items (paragraphs [0070-0080]); and
the transport provides instructions to move one or more items to achieve a balanced weight distribution for the items in the transport (paragraph [0081] and FIG. 4, request modification of load - 415).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667